991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  FLIGHT RESOURCES, INCORPORATED, Debtor.Richard C. Bartel, Plaintiff-Appellant,v.Richard H. Gins, Trustee, Defendant-Appellee.
No. 92-1953.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 15, 1993Decided:  April 16, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-1311-JFM, BK-89-4-1844-PM)
Richard C. Bartel, Appellant Pro Se.
Brian Richard Seeber, GINS & SEEBER, P.C., for Appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Richard C. Bartel appeals from the district court's orders affirming the action of the Bankruptcy Court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bartel v. Gins, No. CA-92-1150-JFM, BK-89-4-1844-PM (D. Md. July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED